PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/678,723
Filing Date: 3 Apr 2015
Appellant(s): Shapero et al.



__________________
Gary Baker, Reg. No. 41,595 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 19 October 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 25 February 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

	(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 75, 78-82, 138, 139, 141-143, and 149-154 are rejected under 35 U.S.C. 103 as being unpatentable over Hardenbol et al., “Highly multiplexed molecular inversion probe genotyping:  Over 10,000 targeted SNPs genotyped in a single tube assay,” Genome Research, 2005, 15:269-275 (Hardenbol I) in view of US 2009/0131268 A1 (Hardenbol II), US 2007/0161029 A1 (Li et al.), and US 2006/0194215 A1 (Kronick et al.).

Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Rationale.
Claims 75, 78-83, 138-143, 145, 148-150, 153, and 154 are all drawn to “[a] method of multiplex detection of single nucleotide polymorphism (SNP) probe signals.”  As seen in claim 75, one is required to perform the step of “providing a first probe set and a second probe set, each set 

Hardenbol I teaches of a multiplexed MIP-based assay. As seen therein, the disclosed method has been used to detect, in a multiplexed manner, over 10,000 SNPs.  As stated in the abstract:
In this study, we report the development of Molecular Inversion Probe technology with four-color, single array detection, applied to large-scale genotyping of up to 12,000 SNPs per reaction.


The aspect of assaying for 12,000 SNPs in a common assay speaks to the combination of multiple probe sets.  Also, the aspect of detecting the resultant product on a “single array” further supports the concept of ”pooling” or combining a plurality of probe sets into a single array for SNP identification.

Hardenbol I, page 271, right column, teaches of developing different batches of probes, where each batch can comprise thousands of different probes.  Hardenbol I, at page 271, left column, first full paragraph, teaches:
  A more streamlined analysis is now enabled by labeling each of the four allele specific reactions with a spectrally distinct fluorophore (Fig. 2). These reactions can then be pooled together and hybridized to a single tag array. Fluorescent images are collected using four different filters to collect emission from each single fluorescent species such each of the allelic reactions can be measured from a single chip feature. In addition to significant chip cost savings, this method also has the advantage of rendering the genotype calls resistant to possible feature-to-feature variation in the arrays. A further benefit is that signal ratios between alleles, which are critical to accurate genotyping, are rendered insensitive to feature saturation that can otherwise lead to loss of linearity in response.  (Emphasis added)


Hardenbol I, page 272, caption to Figure 2, teaches:
After gap-filling and probe inversion, inverted probes are amplified using common PCR primers. These amplicons are labeled using one of two labeling processes…  In the four-color labeling scheme (bottom), each of the four reactions is labeled with a spectrally distinct fluorophore. All four reactions are then pooled and hybridized to a single tag array which is scanned using a GeneChip AT CCD imager in four spectral bands. In both cases four images are generated containing the four allele signals for each SNP marker.  (Emphasis added)

The above showing is deemed to meet a limitation of claims 75, 78, 82, 138, 139, 153, and 154.

Hardenbol I, page 269, right column, teaches:
MIP exploits the advantages of the OLA methodologies but can be more highly multiplexed due to a unique unimolecular method of action and an enzymology that combines the specificity of both ligase and polymerase enzymes. This assay enables the use of >12,000 oligo probes to simultaneously interrogate human genomic DNA and, following a single PCR, detect the results via a single universal tag DNA chip array. The application of MIP to generate a haplotype map of Chromosome 12 in CEU families (The International HapMap Consortium 2003) as part of the Human HapMap project has yielded 3,509,052 genotypes from 38,429 assays. In this study we analyze the important features of the assay performance that will enable MIP to be effectively used for many future largescale studies.  (Emphasis added)

Hardenbol I, page 270, left column, teach:
The basic concept of MIP technology has been described previously Hardenbol et al. 2003). Briefly, a single oligonucleotide probe with recognition sequences at each terminus is hybridized with a genomic target sequence such that it forms a circular structure, with the ends of the probe abutting. This leaves a single base gap at the location of a SNP. This gapped-duplex is then tested in four separate reactions, each with a single dNTP species present, in which successful polymerization/ligation provides allelic The probes are subsequently released from the genomic DNA and those that have been covalently circularized in the correct allele/nucleotide reaction combinations are amplified using a “universal” PCR primer pair. Each amplified probe contains a unique tag sequence that is complementary to a sequence on the universal tag array. Tags have been selected to have a similar Tm and base composition and to be maximally orthogonal in sequence complementarity. Amplicons are fluorescently labeled and the tag sequences released from the genome homology regions using a restriction endonuclease treatment. The tags are then detected using a complementary tag array.  (Emphasis added)


Multiplex tag detection 

We have greatly increased the complexity of the initial MIP assay while maintaining the genotyping accuracy. A major limitation in the use of conventional nucleic acid microarrays for genotyping or gene expression is the difficulty in controlling the specificity and uniformity of hybridization of biological sequences to their complementary oligonucleotides on the array. This leads to high levels of cross-hybridization and spurious signals in complex mixtures. Therefore, previously reported multiplex SNP genotyping assays (Matsuzaki et al. 2004) that use biological sequences
in detection function only for detection of a small fraction of the total possible SNP sequences in the genome.  We have used a molecular tagging (or barcoding) strategy
(Shoemaker et al. 1996), to enable very highly multiplexed assays.  In the current study, a set of 20,000 sequences were developed as recognition probes, with minimal sequence similarity within the set. In addition, the tags were designed with a narrow range of melting temperatures and to avoid secondary sequence structure. It was anticipated that these sequences would exhibit minimal cross-hybridization properties, while maintaining a tight dynamic range that would ensure the highest accuracy at this stage of the assay detection scheme.  (Emphasis added)

As evidenced above, the method of Hardenbol I fairly requires the use of multiple MIPs, that the MIPs comprise a tag sequence, and that the MIPs are directed to SNPs.  As indicated above, the disclosed method comprises the ligation of the MIP (claim 142).  

The incorporation of a unique tag sequence in the probes is deemed to meet a limitation of claims 75, 78, 79, and 138.  The aspect of just which type(s) of information that the tags are to encode is deemed to be an obvious design choice.  This aspect is reinforced when one considers 

As noted/reproduced above, Hardenbol I teaches the circularization of the MIP, and that this is done for each set of probes.  Such a showing is deemed to meet a limitation of claim 75.

As can also be seen above, the method of Hardenbol I further requires performing amplification (e.g., PCR), which requires forward and reverse primers and primer binding sites (claim 80) and subsequent hybridization of the resultant amplicons to a complementary probe, which can be bound to a solid support, which can be an array.  The aspect of capturing the MIPs on an array is deemed to meet a limitation of claim 151.

As depicted in Figure 2, Hardenbol I teaches the pooling of reaction products (circularization of MIP which contains a labeled nucleotide corresponding to a SNP), and that these pooled reaction products (applicant’s “MIP probe product") are then allowed to react/hybridize to probes on an array (limitation of claim 151 and 152), and that subsequent to their hybridization to complementary sequences in the array, they are detected (claim 145).

Hardenbol I, page 272, right column, third paragraph, teaches:
The second measure of accuracy is trio concordance. The use of mother-father-child trios in this project was designed to allow the accuracy to be monitored by looking at the Mendelian inheritance patterns across markers (see Methods section for detailed description). This test is able to capture some forms of systematic error that cannot be estimated by repeatability. Again, the accuracy rates based on trio concordance indicate a high level of data accuracy (>99.6%). Because the criteria for assay conversion did not take into account the trio concordance rate or the repeatability rate, these measurements are good predictors of the overall accuracy in the data set.

As evidenced above, the assay was expanded so to analyze the genomic sequence of three different individuals.  Such is deemed to meet a limitation of claims 149, and 150- that the first and second samples are from different sources and from different genomes.

Hardenbol I has not been found to specifically require that the “the tag sequence is a junction between a sample identification sequence and an allele identifying sequence” (claim 79).  However, given that the MIP is but a single-stranded oligonucleotide, the tag sequence must occur between these additional components/elements of the MIP, which is especially true when the probe is ligated/circularized.

Hardenbol I has not been found to teach having a multitude of different tag sequences (claim 147); however, as evidenced above, Hardenbol I does teach combining or pooling assays, e.g., looking at sequences from mother, father, and child.  It would have been obvious to one of ordinary skill in the art to incorporate tags that would not only allow for the detection and identification of sequences on the basis of each individual in the combination, but to also allow for the identification of which genes/alleles are being evaluated in each individual in the pooled and amplified MIPs from one or more multiplexed arrays.  Motivation for doing so is abundant when one considers that by identifying the allele where a SNP occurs, and the individual from which the sample was obtained, one could readily identify if a given individual is at risk for any condition or disease.

The number of nucleotides that are used as a tag (claim 78) is deemed to be an obvious design choice.  As evidenced above, Hardenbol I teaches that they have genotyped over 10,000 SNPs in 

While Hardenbol I does teach using an array, they have not been found to teach using bDNA amplification on a solid support array (limitation of new claims 151 and 152).

Hardenbol II, paragraph [0072], teaches using multiple MIP sets in “separate reactions”, that the MIPs have different tag sequences and that subsequent to their probing, yet prior to their hybridization to an array, they may be combined/mixed.  As disclosed therein:
For example, two sets of MIPs may be used in separate reactions. For each allele, A or B, the A allele probe may be in a first set of MIPs and the B allele in a second, separate set of MIPs. The A and B allele probes for the SNP may vary only in the tag sequence… The extension reaction for the first and second MIP sets may be separate and each may include 2 of the 4 possible NTPs. At a point after extension and prior to hybridization to a single array the reactions may be mixed. 

Hardenbol II, like Hardenbol I, teaches that the target molecules can be detected via hybridization to an array.  However, they have not been found to teach using bDNA with an array.

Li et al., in paragraph [0023], teaches that the target nucleic acid can be “optionally amplified” and is “preferably” hybridized to an array, and that one can be “detecting them, and/or by using a branched DNA assay”.  As stated therein:
[0023] The methylated nucleic acids in the isolated complexes are optionally amplified (e.g., by PCR) and are detected by various methods, preferably by using a hybridization array to simultaneously detect multiple different nucleic acids (e.g., multiple different DNA fragments) containing methylated base residues, by capturing the nucleic acids to particles and then detecting them, and/or by using a branched DNA assay.



Kronick et al., provides further motivation for using branched DNA amplification (bDNA amplification) in the detection of multiple targets.  As stated in paragraph [0131]:
[0131] In still a further aspect, signal from nucleic acid targets bound to an array are amplified using a signal-based amplification, e.g., such as a bDNA-based amplification method. (Emphasis added)


In view of the well-developed state of the art, the intense interest in identifying SNPs in genomes, and the disclosed ability to now detect tens of thousands of SNPs in a pooled reaction, it would have been obvious to one of ordinary skill in the art at the time of that invention to have modified the method of Hardenbol I with the method of Hardenbol II whereby different set of MIPs are first used in separate probing assays as a matter of convenience and/or easy tracking, and then subsequently combined and detected by identifying the presence of one or more SNPs, which, as shown above, can be based upon which MIP product(s) hybridized to which probe/oligomer on an array.  It would have also been obvious to said ordinary artisan to have optionally combined traditional amplification techniques (e.g., PCR) with the assay, and to have then detected any target/amplicon via use of bDNA amplification as such would allow for the amplification of signal, thereby increasing sensitivity of the assay.



For the above reasons and in the absence of convincing evidence to the contrary, claims 75, 78-82, 138, 139, 141-143, and 149-154 are rejected under 35 U.S.C. 103 as being unpatentable over Hardenbol et al., “Highly multiplexed molecular inversion probe genotyping:  Over 10,000 targeted SNPs genotyped in a single tube assay,” Genome Research, 2005, 15:269-275 (Hardenbol I), in view of US 2009/0131268 A1 (Hardenbol et al.; Hardenbol II), US 2007/0161029 A1 (Li et al.), and US 2006/0194215 A1 (Kronick et al.).



Claims 146 and 147 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardenbol et al., “Highly multiplexed molecular inversion probe genotyping:  Over 10,000 targeted SNPs genotyped in a single tube assay,” Genome Research, 2005, 15:269-275 (Hardenbol I), in view of US 2009/0131268 A1 (Hardenbol et al.; Hardenbol II), US 2007/0161029 A1 (Li et al.), and US 2006/0194215 A1 (Kronick et al.) as applied to claims 75, 78-82, 138, 139, 141-143, and 149-154  above, and further in view of Church et al. (US 8,771,950).

See above for the basis of the rejection as it pertains to the disclosures of Hardenbol I, Hardenbol II, Li et al., and Kronick et al.


Tag Sequence being unique for differentiation and downstream analysis:
According to a certain aspect of the invention, a barcode sequence is used to uniquely tag each oligonucleotide sample from a patient so that a large number of loci in a large number of DNA samples can be analyzed in one or more polymerase colony sequencing runs.
Alternatively, amplification can also take place with locus-specific primers that flank the region of interest, especially when capturing genomic sequences from patient samples. 
Such a region of interest includes a specific target sequence that may be associated with a disease-associated polymorphism.
According to the present invention, such terms also may refer to a nucleotide sequence that specifically identifies DNA or RNA sequences as having been captured from a given patient or other subject.
Tag specific for an allele identification:
The method includes the steps of providing one or more probes having two regions of homology to target cDNA at the ends of the probe, two PCR primer regions common to all probes, a bar code specific for an allele, and a bar code specific for a patient, contacting the probes with cDNA to hybridize the probe in a circular manner to complementary cDNA, ligating the probe to produce a closed circular molecule, removing the closed circular molecule from the cDNA, and amplifying the closed circular molecule.
2 regions of homology being employed in the probes
The method includes the steps of providing a probe having two regions of homology to target genomic DNA at the ends of the probe, two common priming regions, and a restriction endonuclease recognition site, hybridizing the probe to immobilized genomic DNA such that the probe is hybridized in a circular manner to complementary genomic DNA, ligating the probe to produce a closed circular molecule, separating the closed circular molecule from the genomic DNA, and amplifying the closed circular molecule.
Different sources or loci for use with the MIP technology:
In another embodiment, a method of analyzing a plurality of genomic DNA samples to obtain sequence information at one or more loci in each genomic DNA sample is provided. The method includes the steps of providing one or more probes having two regions of homology to target genomic DNA at the ends of the probe, two PCR primer regions common to all probes, a bar code specific for a locus and a bar code specific for a patient, contacting the probes with genomic DNA to hybridize the probe in a circular manner to complementary genomic DNA, covalently attaching the extension to the end of the probe in the presence of a ligase to produce a closed circular molecule, and amplifying the circular molecule.
Pooling all together in amplification and sequencing:
In certain aspects, cleaving is performed using a restriction enzyme. In other aspects, the one or more probes further comprise a unique tag sequence. In still further aspects, the method also includes the step of polony amplification and/or polony sequencing.
In general, the term “polony” refers to “polymerized colony.” Polony technology relates to the amplification of nucleic acids. In general, a pool of nucleic acids is provided, preferably in an array where the nucleic acids are immobilized to a support. The nucleic acids are randomly patterned on the support. The nucleic acids are then amplified in situ to produce colonies of polymerized nucleic acids. Polony amplification can also take place on beads where a nucleic acid is attached to a bead and then polymerized in situ.

Thus, it would have been obvious for one ordinary skill in the art to combine the teachings of Hardenbol I, Hardenbol II, Li et al., and Kronick et al., with that of Church for to do so would allow one to conveniently design and produce probe pools with different tags built-in designs in accordance with the combined teachings of the prior art.  One would have been motivated to employ a combination of different tag IDs including a sample ID tag and a separate allele tag ID so as to generate a convenient all-inclusive extraction of a specific sample with particular applications in synthetic capture of a single base, multiple bases and/or a loci or sequence region of DNA for amplification and analyses with efficiency of economy, e.g., increases in the number of SNPs and samples analyzed simultaneously.


For the above reasons and in the absence of convincing evidence to the contrary, claims 146 and 147 are rejected under 35 U.S.C. 103 as being unpatentable over Hardenbol et al., “Highly multiplexed molecular inversion probe genotyping:  Over 10,000 targeted SNPs genotyped in a single tube assay,” Genome Research, 2005, 15:269-275 (Hardenbol I), in view of US 2009/0131268 A1 (Hardenbol et al.; Hardenbol II), US 2007/0161029 A1 (Li et al.), and US 2006/0194215 A1 (Kronick et al.) as applied to claims 75, 78-82, 138, 139, 141-143, and 149-154  above, and further in view of Church et al. (US 8,771,950).

	(3) New Grounds of Rejection
There are no new grounds of rejection.

	(4) Withdrawn Ground(s) of Rejection
The rejection of claim 153 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is hereby withdrawn.

The rejection of claims 152 and 154 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn.
Response to Argument

Appellant, at pages 5-10 of the Brief traverses the rejection of claims 75, 78-82, 138, 139, 141-143, and 149-154 under 35 U.S.C. 103 as being unpatentable over Hardenbol et al., “Highly multiplexed molecular inversion probe genotyping:  Over 10,000 targeted SNPs genotyped in a single tube assay,” Genome Research, 2005, 15:269-275 (Hardenbol I), in view of US 2009/0131268 A1 (Hardenbol et al.; Hardenbol II), US 2007/0161029 A1 (Li et al.), and US 2006/0194215 A1 (Kronick et al.).

As an initial point, it is noted that the rejection of claims 75, 78-82, 138, 139, 141-143, and 149-154 under 35 USC 103(a) was based on the combine teachings of some four references.  However, the traversal is directed to the primary reference, Hardenbol I and does not take into consideration the teachings of all of the references that had been relied upon.  It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Appellant, at page 6, first paragraph, of the Brief, asserts:
As in Ratti, modification of the Hardenbol primary reference to copy the claims here also requires substantial reconstruction and redesign of the Hardenbol protocol and detection scheme, e.g., changing the principle of operation and destroying the intended function, as discussed below.

Appellant, at page 6, last paragraph, bridging to page 7 of the Brief asserts:
The present independent claim 75 requires, e.g., different first and second probe sets be reacted with different first and second samples, respectively. The resultant two different reactions with different probes are then pooled and analyzed to see what SNPs of interest 
Appellant, at page 9 of the Brief, asserts:

The Office only alleges Reactions are pooled. There is only one sample. A single sample
reacted in multiple reaction vessels with a single probe set with two or four different labeled NTPs is pooled back to itself. Two reactions are not 2 samples. Two different labeled NTPs are not 2 samples. One probe set is not two probe sets.

The above argument has been considered and has not been found persuasive towards the withdrawal of the rejection.

As an initial point, attention is directed to paragraph [0059] of the as-filed specification wherein appellant provides the following definition for “sample”.  As asserted to therein:
[0059] "Sample" means a quantity of material from a biological, environmental, medical, animal, bacterial, plant or patient source in which detection or measurement of target nucleic acids is sought. Often a sample is a lysate of an organism tissue of cells.  Typically, samples in the present context include materials comprising nucleic acids. On the one hand it is meant to include a specimen or culture (e.g., microbiological cultures).  (Emphasis added)

Hardenbol I, page 272, caption to Figure 2, teaches:
After gap-filling and probe inversion, inverted probes are amplified using common PCR primers. These amplicons are labeled using one of two labeling processes…  In the four-color labeling scheme (bottom), each of the four reactions is labeled with a spectrally distinct fluorophore. All four reactions are then pooled and hybridized to a single tag array which is scanned using a GeneChip AT CCD imager in four spectral bands. In both cases four images are generated containing the four allele signals for each SNP marker.  (Emphasis added)

The aspect of having four separate portions of DNA in four separate tubes, and subsequently pooling these reactions, is deemed to fairly suggest using multiple samples as each of the four samples in Hardenbol I comprises “a quantity of material from a biological… source…”  This aspect is further strengthened in Hardenbol I at page 272, right column, wherein they teach of a “second measure of accuracy”.  As asserted to therein:
mother-father-child trios in this project was designed to allow the accuracy to be monitored by looking at the Mendelian inheritance patterns across markers (see Methods section for detailed
description). This test is able to capture some forms of systematic error that cannot be estimated by repeatability. Again, the accuracy rates based on trio concordance indicate a high level of data accuracy (>99.6%).  (Emphasis added)

Clearly, the aspect of having a sample of human DNA, which can be obtained from a mother-father-child trio, and then assess Mendelian inheritance patters, via “trio concordance”, further supports the position that multiple samples can be used.  

The argument that the aspect of combining samples would be fatal to the method of Hardenbol I has been considered and has not been found persuasive for as set forth above, Hardenbol I teaches using samples from mother, father and child in order to achieve “trio concordance”.  As asserted to therein:
Large-scale genetic studies are highly dependent on efficient and scalable multiplex SNP assays. In this study, we report the development of Molecular Inversion Probe technology with four-color, single array detection, applied to large-scale genotyping of up to 12,000 SNPs per reaction. While generating 38,429 SNP assays using this technology in a population of 30 trios from the Centre d'Etude Polymorphisme Humain family panel as part of the International HapMap project, we established SNP conversion rates of -90% with concordance rates >99.6% and completeness levels >98% for assays multiplexed up to 12,000plex levels.

As evidenced above, Hardenbol I, in their abstract, teach of the scalability of the assay and that they applied it to “a population of 30 trios” and that one is also able to apply the method to genotyping “up to 12,000 SNPs per reaction”.  Clearly, the aspect of one being able to scale the assay to where thousands of different SNPs can be detected in a single reaction, and then combining the reactions is not fatal to the method of Hardenbol for as noted in the rejection Hardenbol I, at page 270, left column, teaches of “Multiplex tag detection” and how they have 

Appellant, at page 10 of the Brief, asserts:
Hardenbol never probes a first sample with a first probe set, then probes a second sample with a second different probe set before pooling.


The above argument has been considered and has not been found persuasive as Hardenbol I, at page 270, left column, teaches:
We have used a molecular tagging (or barcoding) strategy (Shoemaker et al. 1996), to enable very highly multiplexed assays.  In the current study, a set of 20,000 sequences were developed as recognition probes, with minimal sequence similarity within the set. In addition, the tags were designed with a narrow range of melting temperatures and to avoid secondary sequence structure.

As is evidenced above, Hardenbol I teaches the identification of 20,000 sequences as recognition probes/barcodes which could be combined for hybridizing to the array.  Such speaks to the ability to identify the source of the different sequences as well as the target and its scalability.

At page 10 of the Brief appellant asserts that the “art does not discuss an assay of samples from different sources of genomes”.  This argument has been considered and has not been found persuasive as Hardenbol I, at page 272, right column, teaches analyzing samples from mother, father, and child.  Such clearly qualifies as different sources of genomes.

In view of the above analysis and in the absence of convincing evidence to the contrary, the rejection of claims 75, 78-82, 138, 139, 141-143, and 149-154 under 35 U.S.C. 103 as being unpatentable over Hardenbol et al., “Highly multiplexed molecular inversion probe genotyping:  Genome Research, 2005, 15:269-275 (Hardenbol I), in view of US 2009/0131268 A1 (Hardenbol et al.; Hardenbol II), US 2007/0161029 A1 (Li et al.), and US 2006/0194215 A1 (Kronick et al.) should be maintained.


Appellant, at page 10 of the Brief traverses the rejection of claims 146 and 147 under 35 U.S.C. 103 as being unpatentable over Hardenbol et al., “Highly multiplexed molecular inversion probe genotyping:  Over 10,000 targeted SNPs genotyped in a single tube assay,” Genome Research, 2005, 15:269-275 (Hardenbol I), in view of US 2009/0131268 A1 (Hardenbol et al.; Hardenbol II), US 2007/0161029 A1 (Li et al.), and US 2006/0194215 A1 (Kronick et al.) as applied to claims 75, 78-82, 138, 139, 141-143, and 149-154  above, and further in view of Church et al. (US 8,771,950).

At page 10 of the Brief appellant asserts:
The MIP tags of Hardenbol may target probes to an array location associated with a SNP of interest, but the allele information is in the NTP label color, and there is no sample ID in the tag. That is, Appellants believe Hardenbol teaches tags not having either an allele ID or a sample ID, and they would have no function in Hardenbol. The rejection appears to be inappropriate. The rejection is similarly inappropriate for claims 147 and 79.


The above argument has been considered and has not been found persuasive as appellant has not addressed the teaching of all of the prior art relied upon in this rejection.  It is noted with particularity that this limitation was disclosed by Church et al.   As set forth at page 18, paragraph 53, of the final Office action, Church in columns 9-10 further elaborates on probe design technology.  Church et al., at column 10, teaches the following key points:
Tag Sequence being unique for differentiation and downstream analysis:
According to a certain aspect of the invention, a barcode sequence is used to uniquely tag each oligonucleotide sample from a patient so that a large number of loci in a large number of DNA samples can be analyzed in one or more polymerase colony sequencing runs.
Alternatively, amplification can also take place with locus-specific primers that flank the region of interest, especially when capturing genomic sequences from patient samples. 
Such a region of interest includes a specific target sequence that may be associated with a disease-associated polymorphism.
According to the present invention, such terms also may refer to a nucleotide sequence that specifically identifies DNA or RNA sequences as having been captured from a given patient or other subject.
Tag specific for an allele identification:
The method includes the steps of providing one or more probes having two regions of homology to target cDNA at the ends of the probe, two PCR primer regions common to all probes, a bar code specific for an allele, and a bar code specific for a patient, contacting the probes with cDNA to hybridize the probe in a circular manner to complementary cDNA, ligating the probe to produce a closed circular molecule, removing the closed circular molecule from the cDNA, and amplifying the closed circular molecule.
2 regions of homology being employed in the probes
The method includes the steps of providing a probe having two regions of homology to target genomic DNA at the ends of the probe, two common priming regions, and a restriction endonuclease recognition site, hybridizing the probe to immobilized genomic DNA such that the probe is hybridized in a circular manner to complementary genomic DNA, ligating the probe to produce a closed circular molecule, separating the closed circular molecule from the genomic DNA, and amplifying the closed circular molecule.
Different sources or loci for use with the MIP technology:
In another embodiment, a method of analyzing a plurality of genomic DNA samples to obtain sequence information at one or more loci in each genomic DNA sample is provided. The method includes the steps of providing one or more probes having two regions of homology to target genomic DNA at the ends of the probe, two PCR primer regions common to all probes, a bar code specific for a locus and a bar code specific for a patient, contacting the probes with genomic DNA to hybridize the probe in a circular manner to complementary genomic DNA, covalently attaching the extension to the end of the probe in the presence of a ligase to produce a closed circular molecule, and amplifying the circular molecule.
Pooling all together in amplification and sequencing:
In certain aspects, cleaving is performed using a restriction enzyme. In other aspects, the one or more probes further comprise a unique tag sequence. In still further aspects, the method also includes the step of polony amplification and/or polony sequencing.
In general, the term “polony” refers to “polymerized colony.” Polony technology relates to the amplification of nucleic acids. In general, a pool of nucleic acids is provided, preferably in an array where the nucleic acids are immobilized to a support. The nucleic acids are randomly patterned on the support. The nucleic acids are then amplified in situ to produce colonies of polymerized nucleic acids. Polony amplification can also take place on beads where a nucleic acid is attached to a bead and then polymerized in situ.

Thus, it would have been obvious for one ordinary skill in the art to combine the teachings of Hardenbol I, Hardenbol II, Li et al., and Kronick et al., with that of Church for to do so would allow one to conveniently design and produce probe pools with different tags built-in designs in accordance with the combined teachings of the prior art.  One would have been motivated to employ a combination of different tag IDs including a sample ID tag and a separate allele tag ID so as to generate a convenient all-inclusive tag allowing for the specific labeling of extraction of a specific sample with particular applications in synthetic capture of a single base, multiple bases and/or a loci or sequence region of DNA for amplification and analyses with efficiency of economy, e.g., increases in the number of SNPs and samples analyzed simultaneously.

In view of the above analysis and in the absence of convincing evidence to the contrary, the rejection of claims 146 and 147 under 35 U.S.C. 103 as being unpatentable over Hardenbol et al., “Highly multiplexed molecular inversion probe genotyping:  Over 10,000 targeted SNPs genotyped in a single tube assay,” Genome Research, 2005, 15:269-275 (Hardenbol I), in view of US 2009/0131268 A1 (Hardenbol et al.; Hardenbol II), US 2007/0161029 A1 (Li et al.), and 

	(6) Conclusion
For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/Bradley L. Sisson/Primary Examiner, Art Unit 1634   

                                                                                                                                                                                                                                                                                                                                                                                                      


Conferees:
/DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634      

/Ashwin Mehta/
Primary Examiner
                                                                                                                                                                                                  
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.